Mandamus mode of proceeding.1. An application for a writ of quo warranto against a corporation must be commenced by rule against the corporation to show cause why the writ should not be awarded.2. The rule must be applied for, by the prosecuting attorney of the proper county, for and in behalf of the state.3. Application may be made for the rule to the Supreme Court, sitting in any county of the state, previous *notice having been given to the party concerned of the intention to make the application. But the rule must be made returnable to the Supreme Court of the county where the party against whom it is taken resides, or is located, whether the party be an individual or a corporation.4. Upon the return of the rule, the court, upon hearing, will sustain or refuse the application, as circumstances and proofs may show to be right.5. In case the writ be awarded, the proceeding must be according to the common law, the ordinance having so directed, and there being no legislation on the subject.6. If, in a proper case, the prosecuting attorney decline to make-*229¡application for the rule, the court will order him to make it peremptorily, or direct it to be made by another person, according to circumstances.